COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                            NOS. 02-15-00093-CV
                                 02-15-00094-CV
                                 02-15-00095-CV


IN THE MATTER OF S.L.T.


                                      ------------

       FROM COUNTY COURT AT LAW NO. 1 OF DENTON COUNTY
     TRIAL COURT NOS. JV-2014-00246, DH-2014-0616, JV-2014-00509

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Motion For Voluntary Dismissal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

above appeals. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeals shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: April 9, 2015
      1
       See Tex. R. App. P. 47.4.